NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                              _______________________

                                    No. 20-1395
                              _______________________

                           UNITED STATES OF AMERICA

                                           v.

                             EDWARD EUGENE ALLIE,
                                            Appellant
                             _______________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         District Court No. 2-12-cr-00196-001
                    District Judge: The Honorable Nora B. Fischer
                            __________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 January 19, 2021

        Before: SMITH, Chief Judge, HARDIMAN, and ROTH, Circuit Judges

                              (Filed: February 26, 2021)
                             ________________________

                                     OPINION*
                             _________________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SMITH, Chief Judge.

       Edward Allie pled guilty to being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1).       After serving his 70-month term of imprisonment, Allie

commenced a three-year term of supervised release. While on supervised release, the

police stopped a vehicle in which Allie was a passenger. Police searched Allie’s person

and found both powder cocaine and crack cocaine. The Commonwealth of Pennsylvania

charged Allie with several controlled substance offenses, prompting Allie’s Probation

Officer to file a petition in the District Court alleging that Allie had violated the terms of

his supervised release. The revocation proceeding was held in abeyance pending the

disposition of the state charges. Thereafter, Allie pled guilty to simple possession of a

controlled substance in violation of 35 Pa. Cons. Stat. § 780-113(a)(16).

       At the revocation hearing, in addition to the evidence of Allie’s guilty plea to the

simple possession charge, Allie admitted that his conduct constituted a Grade B violation

of the terms of his supervised release. Counsel for both parties had agreed not to pursue a

Grade A violation and to the imposition of the statutory maximum of 24 months of

imprisonment, which was within the guideline range computed by the District Court. After

hearing Allie’s allocution, the District Court concluded that a below-guideline sentence

was appropriate. It sentenced Allie to 18 months’ imprisonment, followed by another year

of supervised release. Allie’s pro se notice of appeal followed.1


1
 The District Court exercised jurisdiction under 18 U.S.C. §§ 3231, 3583(e)(3). We are
unable to determine whether Allie’s notice of appeal is timely under Federal Rule of
Appellate Procedure 4(b)(1) and (c)(1)(A). Nonetheless, because the fourteen-day appeal
period set forth in Federal Rule of Appellate Procedure 4(b)(1) is not jurisdictional, it may
                                              2
       Allie’s appointed counsel filed an Anders brief and moved to withdraw as counsel.

See Anders v. California, 386 U.S. 738 (1967). Under Anders, counsel’s brief must “satisfy

the court that counsel has thoroughly examined the record in search of appealable issues,

and . . . explain[ed] why the issues are frivolous.” United States v. Youla, 241 F.3d 296,

300 (3d Cir. 2001).

       We exercise plenary review to determine whether the record presents any

nonfrivolous issues. Simon v. Gov’t of V.I., 679 F.3d 109, 114 (3d Cir. 2012). Here, we

are satisfied that counsel conducted the “conscientious examination” for issues of arguable

merit that Anders requires. 386 U.S. at 744. Counsel explained why there were no

procedural missteps in the revocation proceeding, established that there was an undisputed

factual basis for the District Court’s determination that Allie had violated the terms of his

supervised release, and set out why the District Court’s below-guideline sentence was

neither procedurally nor substantively unreasonable.

       In sum, we agree with counsel’s assessment of Allie’s appeal. Our independent

review of the record fails to reveal any nonfrivolous issues. Accordingly, we will grant

counsel’s motion to withdraw and affirm the judgment of the District Court entered on

February 7, 2020. We certify that the issues presented in the appeal lack legal merit.

Accordingly, the filing of a petition for writ of certiorari with the Supreme Court is not

called for here. 3d Cir. L.A.R. 109.2(b).


be forfeited by the Government if not timely invoked. See Gov’t of V. I. v. Martinez, 620
F.3d 321, 328 (3d Cir. 2010). In this case, the Government does not oppose resolution of
the appeal as it “lacks arguable merit.” Appellee’s Br. 1 n.2. We therefore have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             3